
	

113 HCON 117 IH: Expressing the sense of Congress that the United States Postal Service should issue a commemorative postage stamp honoring Admiral Ben Moreell and that the Citizens’ Stamp Advisory Committee should recommend to the Postmaster General that such a stamp be issued.
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. CON. RES. 117
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Mr. Lance submitted the following concurrent resolution; which was referred to the Committee on Oversight and Government Reform
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that the United States Postal Service should issue a commemorative
			 postage stamp honoring Admiral Ben Moreell and that the Citizens’ Stamp
			 Advisory Committee should recommend to the Postmaster General that such a
			 stamp be issued.
	
	
		Whereas Admiral Moreell served his country with distinction during World Wars I and II in the
			 United States Navy;
		Whereas President Franklin Delano Roosevelt personally selected Commander Moreell to be the Chief
			 of the Bureau of Yards and Docks and the Chief of Civil Engineers of the
			 Navy on December 1, 1937, and advanced him to the rank of Rear Admiral;
		Whereas Rear Admiral Moreell urged the construction of two giant dry-docks at Pearl Harbor and
			 initiated Navy construction projects on Midway and Wake Island, which were
			 instrumental in repairing the battleships damaged in the Japanese attack
			 on Pearl Harbor on December 7, 1941;
		Whereas Rear Admiral Moreell recognized the need for a militarized Naval Construction force during
			 World War II began organizing and manning Naval construction units in the
			 Pacific;
		Whereas Rear Admiral Moreell gained authority from the Bureau of Navigation to recruit men from the
			 construction trades for assignment to a Naval Construction Regiment
			 composed of three Naval Construction Battalions on January 5, 1942;
		Whereas Rear Admiral Moreell was granted permission for the construction battalions to use the name Seabees, who obtained their designation from the initial letters of Construction Battalion, on March 5,
			 1942;
		Whereas Rear Admiral Moreell created the motto of the Seabees: Construimus, Batuimus, We Build, We Fight;
		Whereas Rear Admiral Moreell became the Chief of the Navy's Material Division in 1943 and at the
			 request of Vice President Truman, negotiated a settlement to the national
			 strike of oil refinery workers;
		Whereas Rear Admiral Moreell became the first staff corps officer to achieve the rank of Admiral in
			 the history of the United States Navy on June 11, 1946;
		Whereas Admiral Moreell turned his attention to industry for the next 12 years as President of
			 Turner Construction Company then as President, Chief Executive Officer,
			 and Chairman of the Board of Jones and Laughlin Steel Company;
		Whereas Admiral Moreell served as Chairman of the Task Force on Water Resources and Power of the
			 Second Hoover Commission which President Herbert Hoover called the most far-reaching and penetrating inquiry into our water problems ever made in our history;
		Whereas Admiral Moreell's life was punctuated by accomplishments, awards, and well-earned
			 recognition in which he, among other things, received 12 honorary doctoral
			 degrees, was elected to the National Academy of Engineering and was named
			 one of the 10 men who contributed most to the advancement of construction
			 methods in the United States between 1925 and 1975;
		Whereas the Seabees named their Kuwait facility Camp Moreell in honor of Admiral Moreell; and
		Whereas Admiral Ben Moreell is known as the Father of the Navy's Seabees: Now, therefore, be it
	
		That it is the sense of Congress that—
			(1)the United States Postal Service should issue a commemorative postage stamp honoring Admiral Ben
			 Moreell; and
			(2)the Citizens' Stamp Advisory Committee should recommend to the Postmaster General that such stamp
			 be issued.
			
